Exhibit 10.24
(NATIONAL BANK LOGO) [p15612p1561201.gif]
8/7/09
Mr. Bradley E. Larson, Chief Executive Officer
Ready Mix, Inc.
4602 E. Thomas Rd., Suite 100
Phoenix, AZ 85018
Re: Loan Covenant Violations
Dear Brad:
After analyzing the financial statements dated 12-31-08, Ready Mix, Inc. is
found to be in violation of certain loan covenants. These covenants are outlined
in the Business Loan Agreement between Ready Mix, Inc. and National Bank of
Arizona. The loan covenant violations are listed below:

              Period   Covenant   Limit   Actual 12-31-08   Debt Coverage Ratio
  1.25   .80                            

This letter is not a waiver of any right available to the Bank because of
covenant violations. The Bank may exercise its rights and remedies against Ready
Mix, Inc. because of this violation or at any other time. The Bank also reserves
its rights and remedies with respect to any other notes or loan agreements under
which the occurrences of this violation automatically becomes an event of
default.
If you have any questions, please do not hesitate to contact me personally by
calling Jay Hathcock at 480-756-7111.
Sincerely,
-s- Jay W. Hathcock [p15612p1561202.gif]
Jay W. Hathcock
Vice President
cc: file
enclosures (1)

